Opinion by
Mollison, J.
It appeared from the record that the difference between the entered and appraised values was represented by a trade discount of 15 percent from the invoice value, which had been granted the petitioner by the exporter. Prior to entry, the petitioner took the matter up with the customs examiner who, at that time, believed the discount was deductible, and entry was made accordingly. Subsequently, the examiner determined that the discount was not allowable and returned a value without benefit of the discount. On the evidence presented, it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.